UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------x
NEREIDA MORALES,
                                                           Civil Case No.: 18-cv-9711
                                   Plaintiff,
                 -against-                                 AFFIRMATION AND
                                                           MEMORANDUM OF LAW

THE NEW YORK AND PRESBYTERIAN HOSPITAL,
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW YORK,
JUAN CARLOS GARCIA, individually,
CHIEDOZIE ANYANWU, individually,
CHASTITY CRUZ, individually,
THOMAS GUGLIELMI, individually,
LUCKENCIA ORPHEE, individually,
CHRISTOPHER WALKER, individually,
FARLEY OBUSAN, individually,
ROBERTO HUNTE JR, individually,
AUDREA BLANCHARD, individually,
JAMELA DANIELS, individually,
TARIK COLLINS, individually,
MICHAEL DESZCZ, individually,
JENSI MERCEDES, individually,
MAYFLOR SANTOS, individually,
LESTER WELSH, individually,
MIRIAM NOLASCO, individually,

                                    Defendants.
------------------------------------------------------x

        I, Abraham Z. Melamed, Esq., declare under the penalty of perjury, that the following is

true and correct.

1. Pursuant to Southern District Local Civil Rule 1.4, the law firm of Derek Smith Law Group,

    PLLC, and attorney Abraham Z. Melamed, Esq., move this Court for an order granting

    permission to withdraw as counsel of record for Plaintiff, Nereida Morales, because Plaintiff

    has discharged the Derek Smith Law Group, PLLC, and attorney Abraham Z. Melamed, Esq.

    as her counsel.
2. Under Rule 1.16(b)(3) of the New York State Rules of Professional Conduct, a lawyer shall

   withdraw from representation where “the lawyer is discharged.”               See 22 NYCRR

   1200.15(b)(4). Allstate Ins. Co. v. Nandi, 258 F. Supp. 2d 309, 311 (S.D.N.Y. 2003).

3. Furthermore, “when counsel has been discharged—and agreed to the termination—the order

   to withdraw should issue except under the most compelling circumstances.” Casper v. Lew

   Lieberbaum & Co., No. 97CIV.3016(JGK)(RLE), 1999 WL 335334, at *4 (S.D.N.Y. May

   26, 1999), adhered to on reconsideration, 182 F. Supp. 2d 342 (S.D.N.Y. 2002).

4. Moreover, there will be no significant prejudice to any party if withdrawal is granted, as the

   case is currently in the Southern District mediation program, and the initial conference in the

   case is not scheduled until April 24, 2019.

5. In light of the fact that Plaintiff has discharged Derek Smith Law Group, PLLC, and attorney

   Abraham Z. Melamed, Esq. as her counsel, and the fact that that there is no prejudice to the

   Parties by the withdrawal, we respectfully request that this Court issue an Order granting

   Derek Smith Law Group, PLLC, and attorney Abraham Z. Melamed, Esq. permission to

   withdraw as counsel of record for Plaintiff, Nereida Morales.

6. If counsel is permitted to withdraw, we respectfully request that the Court allow Plaintiff 30

   days to enter the appearance of successor counsel. See HCC, Inc., v. RH & M Machine Co.,

   1998 U.S. Dist. LEXIS 10977 (S.D.N.Y. 1998) (Withdrawal granted and defendant granted

   30 days to select successor counsel). We also respectfully request that Plaintiff be granted a

   30 day extension from such time as successor counsel is selected, for Plaintiff to serve

   Defendant Christopher Walker. Once Plaintiff has selected such counsel, we will work with

   successor counsel to transfer all files to them and to assist them to become knowledgeable

   about the case.
7. Furthermore, pursuant to Judiciary Law § 475, we maintain a lien on the above case and said

   lien is a security interest in the favorable result of litigation (see Butler, Fitzgerald & Potter

   v. Gelmin, 235 A.D.2d 218, 651 N.Y.S.2d 525 [1997]), giving the attorney equitable

   ownership interest in the client's cause of action. Furthermore, a charging lien extends to

   settlement proceeds.        Costello v. Kiaer, 278 A.D.2d 50, 51, 717 N.Y.S.2d 560

   [2000]. Judiciary Law § 475 states as follows: “From the commencement of an action,

   special or other proceeding in any court or before any state, municipal or federal department,

   except a department of labor, or the service of an answer containing a counterclaim, or the

   initiation of any means of alternative dispute resolution including, but not limited to,

   mediation or arbitration, or the provision of services in a settlement negotiation at any stage

   of the dispute, the attorney who appears for a party has a lien upon his or her client's cause of

   action, claim or counterclaim, which attaches to a verdict, report, determination, decision,

   award, settlement, judgment or final order in his or her client's favor, and the proceeds

   thereof in whatever hands they may come; and the lien cannot be affected by any settlement

   between the parties before or after judgment, final order or determination. The court upon the

   petition of the client or attorney may determine and enforce the lien.” Plaintiff asserts such a

   lien and is electing a percentage, as well as expenses we have expended on the case, which

   are part of our lien, and intends to petition this Court for resolution of that lien at the

   conclusion of this case.

       WHEREFORE, the Derek Smith Law Group, PLLC and attorney Abraham Z. Melamed,

Esq., respectfully request that the Court grant the within Motion to withdraw as the counsel for

the Plaintiff in this matter, as well as such other and further relief as may be just and proper.

Dated: New York, N.Y.
       March 4, 2019
Respectfully submitted,
DEREK SMITH LAW GROUP, PLLC

/s/ Abe Melamed
Abraham Z. Melamed, Esq.
